


Exhibit 10.9

 

UNIVERSAL AMERICAN CORP.

2011 OMNIBUS EQUITY AWARD PLAN

EMPLOYEE RESTRICTED STOCK
AWARD AGREEMENT

 

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), dated as of [Insert
Date] (the “Date of Grant”), is made by and between Universal American Corp., a
Delaware corporation (the “Company”), and [Insert Name] (“Participant”).  Any
capitalized terms not otherwise defined in this Agreement shall have the
definitions set forth in the Plan.

 

WHEREAS, the Company has adopted the Universal American Corp. 2011 Omnibus
Equity Award Plan (the “Plan”), pursuant to which Restricted Stock may be
granted; and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to grant the Restricted Stock provided for herein to
Participant subject to the terms set forth herein.

 

NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

 

1.                                      Grant of Restricted Stock.

 

(a)                                 Grant. The Company hereby grants to
Participant [Insert Number] shares of Restricted Stock (the “Restricted
Shares”), on the terms and conditions set forth in this Agreement and as
otherwise provided in the Plan.

 

(b)                                 Incorporation by Reference, Etc. The
provisions of the Plan are hereby incorporated herein by reference. Except as
otherwise expressly set forth herein, this Agreement shall be construed in
accordance with the provisions of the Plan and any interpretations, amendments,
rules and regulations promulgated by the Committee from time to time pursuant to
the Plan.  The Committee shall have final authority to interpret and construe
the Plan and this Agreement and to make any and all determinations under them,
and its decision shall be binding and conclusive upon Participant and his legal
representative in respect of any questions arising under the Plan or this
Agreement.

 

(c)                                  Acceptance of Agreement. Unless Participant
notifies the Company’s General Counsel in writing within 14 days after the date
shown on the signature page of this Agreement that Participant does not wish to
accept this Agreement, Participant will be deemed to have accepted this
Agreement and will be bound by the terms of the Agreement and the Plan. Any such
notice may be given to the General Counsel at the Company’s principal executive
office. By accepting this Agreement, the Participant consents to the electronic
delivery of prospectuses, annual reports and other information required to be
delivered by Securities and Exchange Commission rules (which consent may be
revoked in writing by the Participant at any time upon three business days’
notice to the Company, in which case subsequent prospectuses, annual reports and
other information will be delivered in hard copy to the Participant).

 

2.                                      Vesting.  Except as may otherwise be
provided herein, subject to the Participant’s continued employment with the
Company or an Affiliate, twenty five percent (25%) of the Restricted Shares
shall vest on each of the first four anniversaries of the Date of Grant (each
such date, a “Vesting Date”).  Any fractional Restricted Shares resulting from
the application of the vesting schedule shall be aggregated and the Restricted
Shares resulting from such aggregation shall vest on the final Vesting Date. 
Upon vesting, the Restricted Shares shall no longer be subject to the transfer
restrictions pursuant to Section 7(a) hereof or cancellation pursuant to
Section 3 hereof.

 

--------------------------------------------------------------------------------


 

3.                                      Termination of Employment.  If the
Participant’s employment or service with the Company or any Affiliate, as
applicable, terminates for any reason, then all unvested Restricted Shares shall
be cancelled immediately and the Participant shall immediately forfeit any
rights to such Restricted Shares.

 

4.                                      Rights as a Stockholder.  At all times,
the Participant shall have, with respect to the Restricted Shares, all the
rights of a stockholder of the Company, including, if applicable, the right to
vote the Restricted Shares and to receive any dividends upon vesting of such
Restricted Stock, subject to the restrictions set forth in the Plan and this
Agreement. The Committee may apply any restrictions to dividend payments during
the Restricted Period that it deems appropriate.

 

5.                                      Compliance with Legal Requirements.

 

(a)                                 Generally.  The granting of the Restricted
Shares, and any other obligations of the Company under this Agreement, shall be
subject to all applicable federal, provincial, state, local and foreign laws,
rules and regulations and to such approvals by any regulatory or governmental
agency as may be required. The Committee shall have the right to impose such
restrictions on any Restricted Shares as it deems necessary or advisable under
applicable federal securities laws, the rules and regulations of any stock
exchange or market upon which such Restricted Shares are then listed or traded,
and/or any blue sky or state securities laws applicable to such Restricted
Shares.  It is expressly understood that the Committee is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan and this Agreement, all of which shall be binding
upon the Participant.  The Participant agrees to take all steps the Committee or
the Company determines are necessary to comply with all applicable provisions of
federal and state securities law in exercising his or her rights under this
Agreement.

 

(b)                                 Tax Withholding. Vesting of the Restricted
Shares shall be subject to the Participant satisfying any applicable federal,
state, local and foreign tax withholding obligations. The Company shall have the
power and the right to deduct or withhold from all amounts payable to the
Participant in connection with the Restricted Shares or otherwise, or require
the Participant to remit to the Company, an amount sufficient to satisfy any
applicable taxes required by law. Further, the Company may permit or require the
Participant to satisfy, in whole or in part, the tax obligations by withholding
shares of Common Stock upon vesting of the Restricted Shares.

 

6.                                      Clawback.  Notwithstanding anything to
the contrary contained herein, the Committee may, in its sole discretion, cancel
this Restricted Stock award if the Participant, without the consent of the
Company, while employed by or providing services to the Company or any Affiliate
or after termination of such employment or service, violates a non-competition,
non-solicitation, non-disparagement or non-disclosure covenant or agreement, or
otherwise has engaged in or engages in activity that is in conflict with or
adverse to the interest of the Company or any Affiliate, including fraud or
conduct contributing to any financial restatements or irregularities, as
determined by the Committee in its sole discretion.  Further, if the Participant
otherwise has engaged in or engages in any activity referred to in the preceding
sentence, the Participant shall forfeit any compensation, gain or other value
realized thereafter on the vesting or settlement of this Restricted Stock award,
the sale or other transfer of this Restricted Stock award, or the sale of shares
of Common Stock acquired in respect of this Restricted Stock award, and must
promptly repay such amounts to the Company.  In addition, if the Participant
receives any amount in excess of what the Participant should have received under
the terms of this Restricted Stock award for any reason (including without
limitation by reason of a financial restatement, mistake in calculations or
other administrative error), all as determined by the Committee in its sole
discretion, then the Participant shall

 

2

--------------------------------------------------------------------------------


 

be required to promptly repay any such excess amount to the Company.  To the
extent required by applicable law (including without limitation Section 304 of
the Sarbanes-Oxley Act and Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act) and/or the rules and regulations of NYSE or other
securities exchange or inter-dealer quotation system on which the Common Stock
is listed or quoted, or if so required pursuant to a written policy adopted by
the Company, this Restricted Stock award shall be subject (including on a
retroactive basis) to clawback, forfeiture or similar requirements (and such
requirements shall be deemed incorporated by reference into this Agreement).

 

7.                                      Miscellaneous.

 

(a)                                 Transferability. The Restricted Shares may
not be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant other than by will or by the laws of descent and
distribution, pursuant to a qualified domestic relations order or as otherwise
permitted under Section 15(b) of the Plan.

 

(b)                                 Waiver. Any right of the Company contained
in this Agreement may be waived in writing by the Committee. No waiver of any
right hereunder by any party shall operate as a waiver of any other right, or as
a waiver of the same right with respect to any subsequent occasion for its
exercise, or as a waiver of any right to damages. No waiver by any party of any
breach of this Agreement shall be held to constitute a waiver of any other
breach or a waiver of the continuation of the same breach.

 

(c)                                  Section 409A.  The Restricted Shares are
not subject to Section 409A of the Code. Notwithstanding the foregoing or any
provision of the Plan or this Agreement, if any provision of the Plan or this
Agreement contravenes Section 409A of the Code or could cause the Participant to
incur any tax, interest or penalties under Section 409A of the Code, the
Committee may, in its sole discretion and without the Participant’s consent,
modify such provision to (i) comply with, or avoid being subject to,
Section 409A of the Code, or to avoid the incurrence of taxes, interest and
penalties under Section 409A of the Code, and/or (ii) maintain, to the maximum
extent practicable, the original intent and economic benefit to the Participant
of the applicable provision without materially increasing the cost to the
Company or contravening the provisions of Section 409A of the Code. This
Section 7(c) does not create an obligation on the part of the Company to modify
the Plan or this Agreement and does not guarantee that the Restricted Shares
will not be subject to interest and penalties under Section 409A.

 

(d)                                 Notices. Any written notices provided for in
this Agreement or the Plan shall be in writing and shall be deemed sufficiently
given if either hand delivered or if sent by fax, pdf/email or overnight
courier, or by postage paid first class mail. Notices sent by mail shall be
deemed received three business days after mailing but in no event later than the
date of actual receipt. Notices shall be directed, if to the Participant, at the
Participant’s address indicated by the Company’s records, or if to the Company,
to the attention of the Corporate Secretary at the Company’s principal executive
office.

 

(e)                                  Severability. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, and each
other provision of this Agreement shall be severable and enforceable to the
extent permitted by law.

 

(f)                                   No Rights to Employment. Nothing contained
in this Agreement shall be construed as giving Participant any right to be
retained, in any position, as an employee, consultant or director of the Company
or its Affiliates or shall interfere with or restrict in any way the right of
the Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate or discharge Participant at any time for any reason whatsoever.

 

3

--------------------------------------------------------------------------------


 

(g)                                  Fractional Shares.  In lieu of issuing a
fraction of a share of Common Stock resulting from an adjustment of the
Restricted Shares pursuant to Section 12 of the Plan or otherwise, the Company
shall be entitled to pay to the Participant an amount equal to the Fair Market
Value of such fractional share.

 

(h)                                 Beneficiary. The Participant may file with
the Committee a written designation of a beneficiary on such form as may be
prescribed by the Committee and may, from time to time, amend or revoke such
designation. Any notice should be made to the attention of the Corporate
Secretary of the Company at the Company’s principal executive office. If no
designated beneficiary survives the Participant, the Participant’s estate shall
be deemed to be Participant’s beneficiary.

 

(i)                                     Successors. The terms of this Agreement
shall be binding upon and inure to the benefit of the Company and its successors
and assigns, and of the Participant and the beneficiaries, executors,
administrators, heirs and successors of the Participant.

 

(j)                                    Entire Agreement. This Agreement and the
Plan contain the entire agreement and understanding of the parties hereto with
respect to the subject matter contained herein and supersede all prior
communications, representations and negotiations in respect thereto. No change,
modification or waiver of any provision of this Agreement shall be valid unless
the same be in writing and signed by the parties hereto, except for any changes
permitted without consent under Section 12 of the Plan.

 

(k)                                 Governing Law. This Agreement shall be
construed and interpreted in accordance with the laws of the State of Delaware
without regard to principles of conflicts of law thereof, or principles of
conflicts of laws of any other jurisdiction which could cause the application of
the laws of any jurisdiction other than the State of Delaware.

 

(l)                                     Headings. The headings of the Sections
hereof are provided for convenience only and are not to serve as a basis for
interpretation or construction, and shall not constitute a part, of this
Agreement.

 

IN WITNESS WHEREOF, the Company has executed this Agreement as set forth below.

 

 

UNIVERSAL AMERICAN CORP.

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Date:

 

4

--------------------------------------------------------------------------------
